Citation Nr: 0635405	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Subsequent to the May 2004 remand from the Board, the RO 
assigned an increased evaluation of 50 percent disabling for 
PTSD.  Notwithstanding this grant of an increased rating, as 
the veteran has not withdrawn his claim and the maximum 
evaluation has not been assigned, the claim for the 
assignment of a higher rating remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  
38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment 
of Functioning (GAF) scale, with scores ranging between zero 
and 100, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 1-10 illustrates "[p]ersistent danger of severely 
hurting self or others (e.g., recurrent violence) OR 
persistent inability to maintain minimal personal hygiene OR 
serious suicidal act with clear expectation of death.  Id.  

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of 21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, .  
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A score of 81 to 90 illustrates "absent or minimal symptoms  
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members)."  Id.  

A score of 91 to 100 represents "superior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his or her 
many positive qualities.  No symptoms."  Id.  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. 
§ 4.130.  The next higher 70 percent rating is appropriate 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The veteran's medical records, written communications, and 
November 2004 hearing testimony reflect subjective complaints 
of anxiety, nightmares, flashbacks, sleep disturbance, memory 
loss, panic attacks, auditory and visual hallucinations, 
depression, and social withdrawal.  The veteran was employed 
as a truck driver all his life until his retirement in 1989 
due to his physical condition.  Further, the Social Security 
(SSA) decision granting his claim for benefits cites both 
service and several severe nonservice-related disabilities.  
Such facts provide evidence against this claim, indicating 
that there are disorders other than PTSD that cause the 
veteran problems. 

The veteran is in receipt of VA outpatient mental health 
treatment and has never been hospitalized for a psychiatric 
disorder.  

The veteran has been afforded three VA PTSD examinations, in 
May 2002, October 2003, and December 2005.  These records 
reflect that the veteran mostly keeps to himself.  He sees 
only one friend and has no contact with other people.  He was 
divorced shortly after his return from service in the 
Republic of Vietnam, he has no contact with his children, and 
is not close to his siblings.  These records also reflect 
objective findings that the veteran is anxious, depressed, 
easily distracted, has mild sleep impairment, and mild memory 
impairment. 

The VA PTSD examination reports and outpatient treatment 
records consistently show that the veteran is cooperative, 
coherent, logical, alert, oriented, exhibits no psychoses, 
reports no homicidal or suicidal impulses, is neatly groomed, 
and his affect is appropriate.  There is evidence of 
treatment for PTSD that has responded to medication.  
Specifically, medication has been effective for sleep, 
nightmares, and depression.  These findings provide negative 
evidence against the veteran's claim for an evaluation in 
excess of 50 percent for PTSD.  Simply stated, the post-
service medical record does not indicate occupational and 
social impairment with deficiencies in most areas.  Instead, 
it indicates the type of problems that would normally be 
associated with a 50 percent evaluation for PTSD, providing 
medical evidence against this claim. 

Under the circumstances, the Board must conclude that the 
current degree of PTSD impairment is adequately contemplated 
by the existing 50 percent rating.

Based on the record, the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas to warrant the next higher rating 
of 70 percent.  There is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

The Board also finds that the GAF scores, ranging from 50 to 
65, noted in the veteran's VA PTSD examination report as well 
as his VA outpatient treatment records supports a finding 
that his disability pictures falls within the criteria for a 
50 percent rating.  Although the score of 50 is the highest 
score indicative of serious symptoms, most of the veteran's 
scores range from 51 to 65 and are within the GAF range which 
DSM-IV defines as being indicative of moderate to mild 
symptoms.  As discussed above, the clinical findings on 
examination do not fall within the criteria for a rating in 
excess of 50 percent.  It appears from examination findings 
that the veteran's functioning is closer to that reflected by 
moderate disability.  At any rate, the Board views the 
clinical findings reported on examination as showing that the 
veteran's PTSD disability picture falls within the criteria 
listed for a 50 percent rating and the preponderance of the 
evidence now of record is against entitlement to a rating in 
excess of 50 percent.

The Board acknowledges the veteran's service in Vietnam and 
the traumatic experiences he suffered.  However, based on the 
medical evidence of record, a higher disability rating is not 
warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Should the veteran's PTSD 
increase in severity, he may always put forth a new claim for 
an increased rating.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  First, there is no evidence of any 
psychiatric hospitalization for PTSD.  In addition, as 
discussed above, although the veteran retired from his place 
of employment in 1989 due to his physical condition, there is 
no indication that his departure was related in any way to 
his service-connected PTSD.  In fact, during his the November 
2004 Travel Board hearing, the veteran indicated that PTSD 
(while cited within the SSA decision itself) was not brought 
up on connection with his claim for benefits from the Social 
Security Administration.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in December 2003, June 
2005, and December 2005, the RO provided the veteran notice 
of the evidence needed to substantiate his claim, explained 
what evidence it was obligated to obtain or to assist the 
veteran in obtaining, what information or evidence the 
veteran was responsible for providing, and essentially asked 
the veteran to provide all relevant evidence in his 
possession.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  In this regard, it is noted that these letters were 
not provided to the veteran prior to the June 2002 rating 
decision which denied the veteran's claim for an increased 
rating for PTSD.  However, the veteran's claims were 
readjudicated in an April 2006 Supplemental Statement of the 
Case, which, once again, detailed the requirements for 
substantiating the veteran's claim.  Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (Reviewing the entire record 
and examining the various predecisional communications, the 
Court concluded that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.)  Furthermore, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, upon 
examining the various predecisional communications, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
on numerous occasions.  However, he did not receive notice of 
what type of information and evidence was needed to establish 
an effective date for any award based on his claim prior to 
the June 2002 rating decision.  Thereafter, by way of the 
April 2006 Supplemental Statement of the Case, the veteran 
was generally provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and specifically advised of what type of information and 
evidence was needed to substantiate any claims for an 
increased rating as well as the requirements for establishing 
an effective date.  Inasmuch as he was notified with respect 
to the requirements to substantiate his increased rating 
claim and he has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him, any error is found to be harmless 
error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, private, and VA medical records, copies of 
his VA examination reports, he was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge, he has 
submitted lay evidence in the form of his hearing testimony 
and written communications, and his claim was remanded by the 
Board in May 2005.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and of the extensive 
efforts already performed in this case, the Board finds that 
such an additional attempt can not be justified.  The record, 
as a whole, is found to undermine the veteran's claim.  Thus, 
there being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


